1                                   UNITED STATES DISTRICT COURT
2                                            DISTRICT OF NEVADA
3
     BANK OF AMERICA, N.A.,                                  )
4
                                                             )
5
                     Plaintiff,                              )       Case No.: 2:16-cv-00504-GMN-NJK
            vs.                                              )
6                                                            )                       ORDER
     LAKE MEAD COURT HOMEOWNERS’                             )
7    ASSOCIATION, et al.,                                    )
                                                             )
8
                     Defendants.                             )
9                                                            )

10           Pending before the Court are the Motions for Summary Judgment, (ECF Nos. 83, 84),
11   filed by Plaintiff Bank of America, N.A. (“Plaintiff”) and Defendant SFR Investments Pool 1,
12   LLC (“SFR”). Plaintiff and SFR filed Responses, (ECF Nos. 91, 93), as well as Replies, (ECF
13   Nos. 94, 96), to their respective Motions.1
14           For the reasons that follow, Plaintiff’s Motion for Summary Judgment is GRANTED
15   and SFR’s Motion for Summary Judgment is DENIED.
16   I.      BACKGROUND
17           This case arises from the non-judicial foreclosure on real property located at 2092
18   Scanlon Ferry Court #103, Las Vegas, Nevada 89156 (the “Property”). (See Deed of Trust, Ex.
19   A to Pl.’s Mot. Summ. J. (“Pl.’s MSJ”), ECF No. 83-1). On June 25, 2008, Carlos Nevarez
20   (“Borrower”) obtained a loan in the amount of $176,861.00 secured by a deed of trust (the
21

22   1
      Also before the Court is SFR’s Motion to Strike, (ECF No. 104), requesting that the Court disregard Plaintiff’s
     Reply in Support of its Notice of Supplemental Authority, (ECF No. 103).
23
     Plaintiff’s Notice of Supplemental Authority, (ECF No. 101), consists of an attached Nevada Supreme Court
24   decision and a single-page summary of the same. In SFR’s Response, it filed a 19-page brief addressing various
     arguments outside the scope of Plaintiff’s supplement. (See SFR’s Resp. to Notice of Suppl. Authority, ECF No.
25   102). The Court finds that considerations of fairness counsel in favor of allowing Plaintiff to address SFR’s
     arguments. Accordingly, for good cause appearing, the Court will consider Plaintiff’s Reply in Support of its
     Notice, (ECF No. 103), in addition to SFR’s Response, (ECF No. 102), and deny SFR’s Motion to Strike.

                                                      Page 1 of 20
1    “DOT”) recorded on June 27, 2008. (Id.). On May 17, 2011, upon Borrower’s failure to pay all
2    amounts due, Lake Mead Homeowners’ Association (“HOA”), through its agent Alessi and
3    Koenig, LLC (“A&K”), initiated foreclosure proceedings against the Property by recording a
4    notice of delinquent assessment and a subsequent notice of default and election to sell. (See
5    Notice of Delinquent Assessment Lien, Ex. D to Pl.’s MSJ, ECF No. 83-4); (Notice of Default,
6    Ex. E to Pl.’s MSJ, ECF No. 83-5).
7           Plaintiff obtained its interest in the DOT through an assignment of deed of trust recorded
8    on June 20, 2011. (See Assignment, Ex. C to Pl.’s MSJ, ECF No. 83-3). On October 14, 2011,
9    in an attempt to preserve its interest in the Property, Plaintiff requested an accounting ledger
10   from A&K specifying the amount of HOA’s superpriority lien. (Request for Accounting, Ex. 2
11   to Miles Bauer Aff., Ex. G to Pl.’s MSJ, ECF No. 83-7). Because A&K responded with a
12   ledger omitting the superpriority amount, (see Account History Report, Ex. 2 to Miles Bauer
13   Aff., ECF No. 83-7), Plaintiff calculated what it determined to be the lien amount and sent
14   A&K a check for $1,098.00. (See Tender Letter, Ex. 3 to Miles Bauer Aff., ECF No. 83-7);
15   (A&K’s Confirmation of Receipt, Ex. 4 to Miles Bauer Aff., ECF No. 83-8).
16          On November 5, 2012, HOA, through A&K, continued with the foreclosure proceedings
17   by recording a notice of trustee’s sale. (See Notice of Trustee’s Sale, Ex. F to Pl.’s MSJ, ECF
18   No. 83-6). HOA foreclosed on the Property on December 5, 2012, and a trustee’s deed upon
19   sale was recorded in favor of SFR on December 10, 2012. (See Trustee’s Deed Upon Sale, Ex.
20   H to Pl.’s MSJ, 83-8).
21          On March 8, 2016, Plaintiff filed the instant action asserting causes of action against
22   various parties associated with the foreclosure on the Property: (1) quiet title with a requested
23   remedy of declaratory relief against all Defendants; (2) breach of NRS 116.1113 against HOA
24   and A&K; (3) wrongful foreclosure against HOA and A&K; and (4) injunctive relief against
25   SFR. (See Compl. ¶¶ 30–83, ECF No. 1). On May 14, 2016, SFR filed counter and crossclaims


                                                Page 2 of 20
1    against Plaintiff and Borrower for: (1) quiet title; and (2) injunctive relief. (SFR’s Answer
2    13:8–14:17, ECF No. 32). In the instant Motions, Plaintiff and SFR seek summary judgment
3    on their respective claims for quiet title. (See Pl.’s MSJ, ECF No. 83); (SFR’s Mot. Summ. J.
4    (“SFR’s MSJ”), ECF No. 84).
5    II.    LEGAL STANDARD
6           The Federal Rules of Civil Procedure provide for summary adjudication when the
7    pleadings, depositions, answers to interrogatories, and admissions on file, together with the
8    affidavits, if any, show that “there is no genuine dispute as to any material fact and the movant
9    is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). Material facts are those that
10   may affect the outcome of the case. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).
11   A dispute as to a material fact is genuine if there is sufficient evidence for a reasonable jury to
12   return a verdict for the nonmoving party. Id. “Summary judgment is inappropriate if
13   reasonable jurors, drawing all inferences in favor of the nonmoving party, could return a verdict
14   in the nonmoving party’s favor.” Diaz v. Eagle Produce Ltd. P’ship, 521 F.3d 1201, 1207 (9th
15   Cir. 2008) (citing United States v. Shumway, 199 F.3d 1093, 1103–04 (9th Cir. 1999)). A
16   principal purpose of summary judgment is “to isolate and dispose of factually unsupported
17   claims.” Celotex Corp. v. Catrett, 477 U.S. 317, 323–24 (1986).
18          In determining summary judgment, a court applies a burden-shifting analysis. “When
19   the party moving for summary judgment would bear the burden of proof at trial, it must come
20   forward with evidence which would entitle it to a directed verdict if the evidence went
21   uncontroverted at trial. In such a case, the moving party has the initial burden of establishing
22   the absence of a genuine issue of fact on each issue material to its case.” C.A.R. Transp.
23   Brokerage Co. v. Darden Rests., Inc., 213 F.3d 474, 480 (9th Cir. 2000) (citations omitted). In
24   contrast, when the nonmoving party bears the burden of proving the claim or defense, the
25   moving party can meet its burden in two ways: (1) by presenting evidence to negate an


                                                 Page 3 of 20
1    essential element of the nonmoving party’s case; or (2) by demonstrating that the nonmoving
2    party failed to make a showing sufficient to establish an element essential to that party’s case
3    on which that party will bear the burden of proof at trial. Celotex Corp., 477 U.S. at 323–24. If
4    the moving party fails to meet its initial burden, summary judgment must be denied and the
5    court need not consider the nonmoving party’s evidence. Adickes v. S.H. Kress & Co., 398 U.S.
6    144, 159–60 (1970).
7           If the moving party satisfies its initial burden, the burden then shifts to the opposing
8    party to establish that a genuine issue of material fact exists. Matsushita Elec. Indus. Co. v.
9    Zenith Radio Corp., 475 U.S. 574, 586 (1986). To establish the existence of a factual dispute,
10   the opposing party need not establish a material issue of fact conclusively in its favor. It is
11   sufficient that “the claimed factual dispute be shown to require a jury or judge to resolve the
12   parties’ differing versions of the truth at trial.” T.W. Elec. Serv., Inc. v. Pac. Elec. Contractors
13   Ass’n, 809 F.2d 626, 631 (9th Cir. 1987). In other words, the nonmoving party cannot avoid
14   summary judgment by relying solely on conclusory allegations that are unsupported by factual
15   data. Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989). Instead, the opposition must go
16   beyond the assertions and allegations of the pleadings and set forth specific facts by producing
17   competent evidence that shows a genuine issue for trial. Celotex Corp., 477 U.S. at 324.
18          At summary judgment, a court’s function is not to weigh the evidence and determine the
19   truth but to determine whether there is a genuine issue for trial. Anderson, 477 U.S. at 249. The
20   evidence of the nonmovant is “to be believed, and all justifiable inferences are to be drawn in
21   his favor.” Id. at 255. But if the evidence of the nonmoving party is merely colorable or is not
22   significantly probative, summary judgment may be granted. Id. at 249–50.
23   III.   DISCUSSION
24          Plaintiff and SFR move for summary judgment on their competing quiet title claims.
25   (See Pl.’s MSJ, ECF No. 83); (SFR’s MSJ, ECF No. 84). Plaintiff argues that its first DOT


                                                 Page 4 of 20
1    continues to encumber the Property because: (1) the statute governing the foreclosure sale is
2    facially unconstitutional; (2) Plaintiff’s tender of $1098.00 to A&K extinguished HOA’s
3    superpriority lien; and (3) the Property’s grossly inadequate sale price and corresponding
4    irregularities in the foreclosure process render the sale invalid. (See Pl.’s MSJ 5:24–9:26,
5    12:25–15:10, 17:2–21:19).
6           In turn, SFR asserts that Plaintiff’s quiet title claim is barred by the applicable statute of
7    limitations. (SFR’s MSJ 7:22–11:19, ECF No. 84). Even if the claim is not time-barred, SFR
8    continues, the HOA foreclosure sale was valid and consequently caused the extinction of
9    Plaintiff’s DOT. (Id. 22:8–25:17). SFR also argues that Plaintiff is not entitled to an equitable
10   remedy given SFR’s status as a bona fide purchaser for value. (SFR’s Resp. to Pl.’s MSJ
11   (“SFR’s Resp.”) 28:11–30:19, ECF No. 93).
12          A. Statute of Limitations
13          SFR argues that Plaintiff’s quiet title claim is time-barred because Plaintiff failed to file
14   its Complaint within the applicable three-year limitations period. (SFR’s MSJ 9:22–11:19).
15   According to SFR, Plaintiff’s claim concerns HOA’s failure to comply with NRS 116.3116 and
16   Nevada law prescribes a three-year limitations period for actions arising from statutory liability.
17   (Id. 9:22–10:17).
18          Contrary to SFR’s assertions, an action to quiet title in Nevada is subject to a five-year
19   limitations period. Saticoy Bay LLC Series 2021 Gray Eagle Way v. JPMorgan Chase Bank,
20   388 P.3d 226, 232 (2017); see also US Bank Nat’l Ass’n for Merrill Lynch Mortg. Inv’rs Tr.,
21   No. 2:16-cv00866-GMN-PAL, 2018 WL 4705525, at *2 (D. Nev. Sept. 29, 2018); Weeping
22   Hollow Ave. Tr. v. Spencer, 831 F.3d 1110, 1114 (9th Cir. 2016). For claims that arise from the
23   non-judicial foreclosure on real property, the statute of limitations begins to accrue at the time
24   of the foreclosure sale. Gray Eagle Way, 388 P.3d at 232; US Bank Nat’l Ass'n for Merrill
25




                                                 Page 5 of 20
1    Lynch Mortg. Inv’rs Tr., 2018 WL 4705525, at *2; Bank of Am., N.A. v. Antelope Homeowners’
2    Ass’n, No. 2:16-cv-00449-JCM-PAL, 2017 WL 421652, at *3 (D. Nev. Jan. 30, 2017).
3           Here, the foreclosure sale took place on December 5, 2012, and SFR recorded its interest
4    in the Property on December 10, 2012. (See Trustee’s Deed Upon Sale, Ex. H to Pl.’s MSJ,
5    ECF No. 83-8). Plaintiff filed its Complaint in this action on March 8, 2016. (See Compl., ECF
6    No. 1). Because Plaintiff initiated this action within five years of the foreclosure sale,
7    Plaintiff’s cause of action for quiet title is timely.
8           Next the Court turns to the parties’ arguments concerning the constitutionality of the
9    foreclosure.
10          B. Constitutionality of the Foreclosure
11          The parties dispute whether the Ninth Circuit’s holding in Bourne Valley Court Tr. v.
12   Wells Fargo Bank, NA, 832 F.3d 1154 (9th Cir. 2016), cert. denied, No. 16-1208, 2017 WL
13   1300223 (U.S. June 26, 2017), compels the Court to find that Plaintiff’s DOT survived the
14   HOA foreclosure sale. (See Pl.’s MSJ 5:24–9:26); (SFR’s MSJ 14:17–18:2).
15          In Bourne Valley, the Ninth Circuit held that NRS 116.3116’s notice provisions violated
16   lenders’ due process rights because the scheme “shifted the burden of ensuring adequate notice
17   from the foreclosing homeowners’ association to a mortgage lender.” Bourne Valley, 832 F.3d
18   at 1159. The Ninth Circuit, interpreting Nevada law, declined to embrace the petitioner’s
19   argument that NRS 107.090, read into NRS 116.31168(1), mandates that HOAs provide notice
20   to lenders even absent a request. Id. Accordingly, the absence of mandatory notice provisions
21   rendered the statutory scheme facially unconstitutional. Id. at 1158–60.
22          Bourne Valley’s construction of Nevada law is “only binding in the absence of any
23   subsequent indication from the [Nevada] courts that [the Ninth Circuit’s] interpretation was
24   incorrect.” Owen v. United States, 713 F.2d 1461, 1464 (9th Cir. 1983). “[W]here the
25   reasoning or theory of . . . prior circuit authority is clearly irreconcilable with the reasoning or


                                                   Page 6 of 20
1    theory of intervening higher authority, [a court] should consider itself bound by the later
2    controlling authority . . . .” Miller v. Gammie, 335 F.3d 889, 892–893 (9th Cir. 2003). “[A]
3    [s]tate's highest court is the final judicial arbiter of the meaning of state statutes.” Sass v.
4    California Bd. of Prison Terms, 461 F.3d 1123, 1129 (9th Cir. 2006) (citing Gurley v. Rhoden,
5    421 U.S. 200, 208 (1975)); see also Knapp v. Cardwell, 667 F.2d 1253, 1260 (9th Cir. 1982)
6    (“State courts have the final authority to interpret, and, where they see fit, to reinterpret the
7    states’ legislation.”).
8           In SFR Invs. Pool 1, LLC v. Bank of New York Mellon, the Nevada Supreme Court
9    expressly declined to follow Bourne Valley and held that NRS 107.090 is incorporated into
10   NRS 116.31168, thus requiring that HOAs “provide foreclosure notices to all holders of
11   subordinate interests, even when such persons or entities did not request notice.” 422 P.3d
12   1248, 1253 (Nev. 2018). As this Court previously explained, the Nevada Supreme Court’s
13   holding is clearly irreconcilable with the Ninth Circuit’s finding of unconstitutionality because
14   the Ninth Circuit premised its conclusion on NRS Chapter 116’s lack of mandatory notice
15   provisions. See Bank of Am., N.A. v. Falcon Point Ass’n, No. 2:16-cv-00814-GMN-CWH, 2018
16   WL 4682317, at *4 (D. Nev. Sept. 28, 2018). Because the Nevada Supreme Court has since
17   interpreted NRS Chapter 116 as mandating notice, the rationale underlying the Bourne Valley
18   decision no longer finds support under Nevada law. See Rodriguez v. AT&T Mobility Servs.
19   LLC, 728 F.3d 975, 979 (9th Cir. 2013) (recognizing that cases are “clearly irreconcilable”
20   where the “relevant court of last resort . . . undercut[s] the theory or reasoning underlying the
21   prior circuit precedent.”); see e.g, Toghill v. Clarke, 877 F.3d 547, 556–60 (4th Cir. 2017).
22          In sum, Bourne Valley’s holding that NRS Chapter 116 is facially unconstitutional is
23   clearly irreconcilable with the Nevada Supreme Court’s subsequent pronouncement. Because
24   the Nevada Supreme Court has final say on the meaning of Nevada statutes, Bourne Valley is
25   no longer controlling authority with respect to NRS 116.3116’s notice provisions and,


                                                  Page 7 of 20
1    consequently, its finding of facial unconstitutionality. Accordingly, to the extent Plaintiff, in
2    the instant Motion, seeks to quiet title based upon Bourne Valley, the Court rejects this theory.
3           C. Tender of the Superprioriy Portion of HOA’s Lien
4           Plaintiff claims that its tender of the superpriority amount of HOA’s lien to A&K
5    invalidates the subsequent sale. (Pl.’s MSJ 12:25–15:10). SFR argues that the Court must
6    disregard Plaintiff’s evidence of tender because such evidence is inadmissible under the Federal
7    Rules of Evidence and improper under the Federal Rules of Civil Procedure. (SFR’s Resp.
8    4:22–5:23, 6:12–20). SFR contends the Court must exclude Plaintiff’s exhibits and affidavit
9    purporting to demonstrate evidence of tender (collectively the “Miles Bauer Affidavit”) on the
10   following grounds: (1) the exhibits are not properly authenticated; (2) the exhibits’ affiant
11   Adam Kendis (“Kendis”) is without personal knowledge of the attached records; and (3)
12   Plaintiff failed to identify Kendis as a witness in its initial disclosures. (Id. 4:20–6:20).
13                 i. Admissibility of the Miles Bauer Affidavit
14          SFR argues that Kendis lacks the requisite personal knowledge to authenticate the
15   contents of the Miles Bauer Affidavit. (SFR’s Resp. 5:8–9). Plaintiff responds that Kendis
16   satisfies the admissibility and authentication requirements because he need only declare his
17   personal knowledge of the procedures for creating and maintaining the business records in
18   question. (Pl.’s Reply 5:12–14, 5:17–20, ECF No. 94).
19          Under Federal Rule of Evidence 901(a), “[t]he foundational ‘requirement of
20   authentication or identification as a condition precedent to admissibility is satisfied by evidence
21   sufficient to support a finding that the matter in question is what its proponent claims.’” United
22   States v. Tank, 200 F.3d 627, 630 (9th Cir. 2000) (quoting Fed. R. Evid. 901(a)). A party
23   seeking admission of evidence need only establish a “prima facie showing of authenticity, as
24   ‘[t]he rule requires only that the court admit evidence if sufficient proof has been introduced so
25   that a reasonable juror could find in favor of authenticity or identification.’” Id. (quoting United


                                                  Page 8 of 20
1    States v. Black, 767 F.2d 1334, 1342 (9th Cir.1985)). Once this burden is met, questions
2    concerning the accuracy or completeness of a given record affect its weight rather than its
3    admissibility. Id.; see also United States v. Catabran, 836 F.2d 453, 458 (9th Cir. 1988).
4           “[A] proper foundation need not be established through personal knowledge but can rest
5    on any manner permitted by Federal Rule of Evidence 901(b) or 902.” Orr v. Bank of Am., NT
6    & SA, 285 F.3d 764, 774 (9th Cir. 2002). Rule 902(11) provides that “a domestic record that
7    meets the requirements of Rule 803(6)(A)–(C)” is deemed to be self-authenticating. Fed. R.
8    Civ. P. 902(11). In turn, Rule 803(6) provides that business records are admissible when “two
9    foundational facts are proved: (1) the writing is made or transmitted by a person with
10   knowledge at or near the time of the incident recorded, and (2) the record is kept in the course
11   of regularly conducted business activity.” Sea-Land Serv., Inc. v. Lozen Int’l, LLC., 285 F.3d
12   808, 819 (9th Cir. 2002) (quoting United States v. Miller, 771 F.2d 1219, 1237 (9th Cir. 1985));
13   see also Fed. R. Evid. 803(6).
14          Here, the Court is satisfied that Kendis has sufficiently authenticated the records
15   attached to his affidavit. Kendis’s affidavit states that he is an employee of Plaintiff’s retained
16   counsel, Miles, Bauer, Bergstrom & Winters, LLP (“Miles Bauer”), and that he has personally
17   cross-referenced the information in the affidavit and exhibits with Miles Bauer’s records to
18   confirm the accuracy of the documents. (See Miles Bauer Aff., Ex. G to Pl.’s MSJ, ECF No.
19   83-7). Kendis states he is familiar with Miles Bauers’ record-keeping policies and that his job
20   responsibilities require him to maintain records in connection with the tender payments to HOA
21   in this case. (Miles Bauer Aff. ¶¶ 3–9, Ex. G. to Pl.’s MSJ, ECF No. 83-7). Additionally, each
22   exhibit attached to the affidavit is identified in Kendis’s sworn affidavit. This is sufficient for a
23   reasonable juror to find that the evidence attached to the Miles Bauer Affidavit is what Kendis
24   claims it to be.
25




                                                 Page 9 of 20
1           The Court rejects SFR’s contention that Kendis’s lack of personal knowledge precludes
2    admission of the Miles Bauer Affidavit. On the contrary, Rule 803(6) allows testimony from a
3    “qualified witness,” which has been “broadly interpreted to require only that the witness
4    understand the record-keeping system.” Curley v. Wells Fargo & Co., 120 F. Supp. 3d 992, 998
5    (N.D. Cal. 2015) (quoting United States v. Ray, 930 F.2d 1368, 1370 (9th Cir. 1990)). That is,
6    to meet the Ninth Circuit’s “low bar” for serving as a “qualified witness,” a witness need only
7    have knowledge of the record-keeping procedures; a witness need not establish how or when a
8    particular record was maintained. See id. (“There is no requirement that she or Wells Fargo
9    establish when and by whom the documents were prepared.”); Ray, 930 F.2d at 1370
10   (“[A]lthough Webber was not the custodian of Ray’s welfare records, she was a ‘qualified
11   witness’ to establish that Rule 803(6)’s foundational requirements had been met.”); United
12   States v. Basey, 613 F.2d 198, 201 n.1 (9th Cir. 1979) (“It is unimportant under Fed. R. Evid.
13   803(6) that the custodian did not herself record the information or know who recorded the
14   information.”). Moreover, where the custodial entity has a “substantial interest in the accuracy
15   of the records,” it does not matter that the records originated from another source. See MRT
16   Const. Inc. v. Hardrives, Inc., 158 F.3d 478, 483 (9th Cir. 1998); United States v. Childs, 5 F.3d
17   1328, 1334 n.3 (9th Cir. 1993) (distinguishing prior precedent and finding that “the auto dealers
18   in this case did rely on [a freight bill prepared by a different company] at issue and had a
19   substantial interest in their accuracy.”)); Derderian v. Sw. & Pac. Specialty Fin., Inc., 673 F.
20   App’x 736, 738 n.1 (9th Cir. 2016) (“It does not matter whether the records Li reviewed may
21   have been given to her company by a third party; they may be admitted as the business records
22   of her company even if they were generated elsewhere.”); see also United States v. Machinski,
23   No. 11-CV-01118-LB, 2017 WL 2617904, at *6 (N.D. Cal. June 16, 2017), aff’d, No. 17-
24   16266, 2018 WL 6649595 (9th Cir. Dec. 18, 2018).
25




                                                Page 10 of 20
1           SFR cites In re Vee Vinhee, 336 B.R. 437 (B.A.P 9th Cir. 2005), for the proposition that
2    electronic records must be authenticated by an affiant who testifies to the accuracy of the
3    documents, identifies the chain of custody, and explains the circumstances of the document’s
4    preservation. (SFR’s Resp. 5:8–16). Preliminarily, as Plaintiff correctly notes, the Ninth
5    Circuit Court of Appeals, as well as courts within the Circuit, have raised questions about the
6    controlling precedential value of bankruptcy appellate decisions. See In re Zimmer, 313 F.3d
7    1220, 1225 n.3 (9th Cir. 2002) (stating “the binding nature of Bankruptcy Appellate Panel
8    decisions” is “an open question in this circuit”); In re Arnold, 471 B.R. 578, 590 (Bankr. C.D.
9    Cal. 2012) (“[T]he court adopts the analysis in Crain and will thus consider, but will not be
10   bound by, the decision of the BAP in Friedman.”); In re Grant, 423 B.R. 320, 321 (Bankr. S.D.
11   Cal. 2010) (“The Court is persuaded that BAP decisions have not been determined to be
12   binding.”).
13          To the extent In re Vee Vinhee may serve as persuasive authority, the Court is
14   unpersuaded. It appears that the authentication requirements for business records in that case
15   cannot be reconciled with more recent authority confirming the relatively lax requirements for
16   admitting evidence under FRE 803(6). See, e.g., ABS Entm’t, Inc. v. CBS Corp., 908 F.3d 405
17   (9th Cir. 2018) (“The business records exception only requires ‘someone with knowledge’
18   about the record-keeping, not necessarily an employee of the business or someone with
19   knowledge of how the reports were made or maintained.”); In re Hudson, 504 B.R. 569, 575
20   (B.A.P. 9th Cir. 2014) (“[S]ubsection (6) of FRE 803 does not require the business custodian to
21   certify he or she has first-hand knowledge of the facts set forth in the records being
22   authenticated.”); Curley v. Wells Fargo & Co., 120 F. Supp. 3d 992, 998 (N.D. Cal. 2015);
23   Branch Banking & Tr. Co. v. Smoke Ranch Dev., LLC, No. 2:12-cv-00453-APG-NJ, 2014 WL
24   4796939, at *9 (D. Nev. Sept. 26, 2014), aff’d sub nom. Branch Banking & Tr. Co. v. D.M.S.I.,
25   LLC, 871 F.3d 751 (9th Cir. 2017). Under this standard, “it is immaterial that the business


                                                Page 11 of 20
1    record is maintained in a computer rather than in company books.” U-Haul Int’l, Inc. v.
2    Lumbermens Mut. Cas. Co., 576 F.3d 1040, 1043 (9th Cir. 2009) (affirming district court’s
3    admission of payment history summaries maintained in electronic format and compiled in the
4    regular course of business.”). Cf. Deckers Outdoor Corp. v. Romeo & Juliette, Inc., No. 2:15-
5    cv-02812-ODW-PLA, 2017 WL 5634993, at *3 (C.D. Cal. Oct. 6, 2017) (disallowing
6    admission of computer-generated summaries prepared by an individual that was “not an
7    employee at the relevant time period” and where the report was prepared “for purposes of
8    litigation.”).
9           In summary, SFR advocates for an admissibility standard that is not in accord with
10   recent controlling authority. Kendis meets the standard of a “qualified witness” under Rule
11   803(6) and has sufficiently authenticated the exhibits attached to his affidavit.
12                    ii.   Failure to Disclose a Witness
13          Next, SFR argues that Plaintiff’s failure to identify Kendis as a witness in its initial
14   disclosures justifies exclusion of the Miles Bauer Affidavit. (SFR’s Resp. 5:24–6:2).
15   According to SFR, Plaintiff’s failure to disclose is without substantial justification and
16   prejudices SFR due to its inability to conduct discovery on the issues Kendis raises. (Id. 6:12–
17   20).
18          Federal Rule of Civil Procedure 26(a)(1) governs initial disclosures. See Fed. R. Civ. P.
19   26(a). Rule 26(a)(1)(A)(i) requires parties to disclose the name of “each individual . . . that the
20   disclosing party may use to support its claims or defenses” at the outset of a civil suit.
21   Similarly, Rule 26(a)(1)(A)(ii) requires parties to disclose “a copy . . . of all documents . . . that
22   the disclosing party . . . may use to support its claims or defenses.”
23          “Rule 37 ‘gives teeth’ to Rule 26’s disclosure requirements by forbidding the use at trial
24   of any information that is not properly disclosed.” Goodman v. Staples The Office Superstore,
25   LLC, 644 F.3d 817, 827 (9th Cir. 2011) (quoting Yeti by Molly, Ltd. v. Deckers Outdoor Corp.,


                                                 Page 12 of 20
1    259 F.3d 1101, 1106 (9th Cir. 2001)); Fed.R.Civ.P. 37(c)(1). Rule 37(c)(1) is a “self-
2    executing,” “automatic” sanction designed to provide a strong inducement for disclosure. Yeti
3    by Molly, Ltd., 259 F.3d at 1106 (quoting Fed. R. Civ. P. 37 advisory committee’s note (1993)).
4    “The only exceptions to Rule 37(c)(1)’s exclusion sanction apply if the failure to disclose is
5    substantially justified or harmless.” Goodman, 644 F.3d at 827; Fed. R. Civ. P. 37(c)(1).
6            To the extent Plaintiff ran afoul of Rule 26 by failing to disclose Kendis’s name, the
7    Court finds the omission is harmless. Notwithstanding Plaintiff’s failure to identify Kendis by
8    name, Plaintiff’s initial disclosures put Defendants on notice that a corporate representative of
9    Miles Bauer would testify to Plaintiff’s alleged tender of the superpriority amount. (See Pl.’s
10   Initial Disclosures 3:22–4:4, ECF No. 94-2). The disclosures also expressly name the Miles
11   Bauer Affidavit as a document on which Plaintiff intends to rely. (Id. 5:9). Even before the
12   parties exchanged initial disclosures, Plaintiff’s Complaint alerted SFR of its theory of this case
13   by repeatedly alleging that HOA, through A&K, rejected Plaintiff’s tender. (See Compl. ¶¶ 27,
14   52, 55, 65). Finally, as Plaintiff points out, prior to this case being administratively stayed,
15   (ECF No. 56),2 Plaintiff attached the same Miles Bauer Affidavit along with Kendis’s
16   declaration to its initial summary-judgment motion. (See Ex. G to Pl.’s Mot. Summ. J., ECF
17   No. 55-7). Over a year later, once the Court lifted the stay, (ECF No. 63), the parties submitted
18   a new proposed scheduling order and underwent additional discovery. (See, e.g., Scheduling
19   Order, ECF No. 68).
20           In short, SFR knew Plaintiff’s substantive legal theory at the outset of this case and has
21   not been prejudiced by Plaintiff’s evidence establishing the same. Moreover, because the
22   Court’s stay of this action resulted in SFR having access to the Miles Bauer Affidavit over a
23   year before reentering discovery, SFR had ample opportunity to defendant against this
24

25   2
       On September 20, 2016, the Court stayed this action pending exhaustion of all appeals in Bourne Valley, (ECF
     No. 56). Following the U.S. Supreme Court’s denial of the petition for certiorari of that case, the Court lifted the
     stay on November 3, 2017, (ECF No. 63).

                                                       Page 13 of 20
1    evidence. Accordingly, given the case’s unique procedural history, any prejudice SFR suffered
2    by Plaintiff’s failure to disclose has been nullified. The Court will thus deny SFR’s Motion to
3    Strike and consider the Miles Bauer Affidavit.
4           The Court now turns to whether there is any genuine issue of material fact as to whether
5    Plaintiff tendered the HOA superpriority amount prior to the foreclosure.
6                   iii.   Plaintiff’s Tender of HOA’s Superpriority Lien Amount
7           Plaintiff argues that its payment of nine months’ worth of assessments constituted a
8    valid and unconditional tender such that HOA’s superpriority lien was extinguished. (Pl.’s MSJ
9    13:24–15:10). SFR responds that Plaintiff’s tender was invalid because the letter
10   accompanying payment contained impermissible conditions. (SFR’s Resp. 6:21–7:8).
11           “[A] first deed of trust holder’s unconditional tender of the superpriority amount due
12   results in the buyer at foreclosure taking the property subject to the deed of trust.” Bank of Am.,
13   N.A. v. SFR Invs. Pool 1, LLC, 427 P.3d 113, 116 (2018) (en banc). “[T]he superpriority
14   portion of an HOA lien includes only charges for maintenance and nuisance abatement, and
15   nine months of unpaid assessments.” Id. at 117. In addition to a full tender of the super priority
16   amount, “valid tender must be unconditional, or with conditions on which the tendering party
17   has a right to insist.” Id.
18          Here, the evidence indicates that on December 15, 2011, Miles Bauer, on behalf of
19   Plaintiff, sent A&K a letter accompanied by a check for $1,098.00. (See Tender Letter, Ex. 3 to
20   Miles Bauer Aff., Ex. G to Pl.’s MSJ, ECF No. 83-7). Pursuant to A&K’s ledger identifying
21   Borrower’s delinquent payments, Plaintiff calculated nine months of assessments at a rate of
22   $122.00 a month, totaling $1,098.00. (Id.); (Borrower Account History Report, Ex. 2 to Miles
23   Bauer Aff., ECF No. 83-7). A&K and HOA’s 30(b)(6) designees confirmed the accuracy of
24   the $122.00 monthly assessments, (see A&K Rule 30(b)(6) Dep. 16:5–22, ECF No. 103-1);
25   (HOA 30(b)(6) Dep. 14:3–11, ECF No. 103-2), and the accounting ledger states that no


                                                Page 14 of 20
1    nuisance and abatement charges were incurred during the relevant nine-month time period. (See
2    Borrower Account History Report, Ex. 2 to Miles Bauer Aff.); (See also HOA’s 30(b)(6) Dep.
3    17:5–18) (stating that nuisance and abatement charges, if applicable, would appear on the
4    accounting ledger as “abatement assessments.”). Thus, Plaintiff’s tender of the $1,098.00
5    check to A&K represented the amount of HOA’s superpriority lien. (See Tender Letter, Ex. 3 to
6    Miles Bauer Aff.); (A&K’s Confirmation of Receipt, Ex. 4 to Miles Bauer Aff.).
7           SFR has not adduced competing evidence suggesting A&K did not receive Plaintiff’s
8    tender or that Plaintiff incorrectly calculated HOA’s superpriority lien. Instead, SFR argues
9    that the letter accompanying the $1,098.00 check invalidated the purported tender because it
10   impermissibly imposed conditions on A&Ks acceptance.
11          Plaintiff’s tender letter, in relevant part, provides:
12                 Our client has authorized us to make payment to you in the amount
                   of $1,098.00 to satisfy its obligations to the HOA as a holder of the
13
                   first deed of trust against the property. Thus, enclosed you will find
14                 a cashier’s check made out to Alessi & Koenig, LLC in the sum of
                   $1,098.00, which represents the maximum 9 months worth of
15                 delinquent assessments recoverable by an HOA.
16
                   This is a non-negotiable amount and any endorsement of said
17                 cashier’s check on your part, whether express or implied, will be
                   strictly construed as an unconditional acceptance on your part of the
18                 facts stated herein and express agreement that [Plaintiff’s] financial
                   obligations towards the HOA in regards to the [Property] have now
19                 been “paid in full.”
20          SFR argues that because the letter incorporates conditional language, there is a disputed
21   issue of material fact as to the tender’s validity. (See SFR’s Resp. 6:21–7:8, 18:19–20:11). SFR
22   asserts that acceptance of the check was improperly contingent upon agreement with the facts
23   as stated in the letter, including Plaintiff’s legal interpretation that the check’s amount
24   represented payment in full. (Id. 6:21–27, 19:14–20:11). SFR further contends that the check’s
25   description impermissibly stated it was “To Cure HOA Deficiency.” (Id. 6:28–7:3). Finally,


                                                 Page 15 of 20
1    SFR argues that A&K’s rejection of Plaintiff’s payment was made in good faith given the
2    fluidity of Nevada foreclosure law during the relevant time period. (Id. 20:21–23:11).
3              At the outset, the Court notes that one of the purportedly improper paragraphs in the
4    letter, quoted supra, is identical to the language the Nevada Supreme Court deemed
5    unconditional and otherwise valid.3 Therefore, to the extent SFR assigns impropriety to
6    language in that paragraph, the argument necessarily fails. Specifically, with respect to the
7    provision that an endorsement would be construed as acceptance of the letter’s facts, the Court
8    incorporates the reasoning of the Nevada Supreme Court and finds that this language imparts a
9    condition on which Plaintiff had a right to insist. Bank of Am., NA., 427 P.3d at 117.
10             SFR argues this condition is “especially egregious” because Plaintiff “does not even
11   acknowledge that an association has a superpriority portion of its lien for any amounts that
12   constitute abatement charges.” (See SRF’s Resp. 19:16–19). According to SFR, because
13   Plaintiff’s letter omits any reference to abatement charges and expressly notes that the check
14   applies solely to nine months of HOA assessments, acceptance of the tender would force HOA
15   to waive a portion of its superpriority lien. (Id. 20:2–8).
16             Preliminarily, this Court, as well as other courts in this District have considered virtually
17   identical language and nonetheless concluded that the tenders were valid and unconditional.
18   See, e.g., Bank of Am., N.A. v. Falcon Point Ass’n, No. 2:16-cv-00814-GMN-CWH, 2018 WL
19   4682317, at *5 (D. Nev. Sept. 28, 2018) (Tender Letter, Ex. 3 to Miles Bauer Aff., Ex. C to
20   Pl.’s MSJ, ECF No. 110-3); Bank of Am., N.A. v. Toscano River Townhomes Ass’n, Inc., No.
21

22   3
         The tender letter before the Nevada Supreme Court contained the following paragraph:

23                     This is a non-negotiable amount and any endorsement of said cashier’s check on
                       your part, whether express or implied, will be strictly construed as an
24                     unconditional acceptance on your part of the facts stated herein and express
                       agreement that [Bank of America]’s financial obligations towards the HOA in
25                     regards to the [property] have now been “paid in full.”

     Bank of Am., NA., 427 P.3d at 118.

                                                       Page 16 of 20
1    3:16-cv-00196-RCJ-VPC, 2017 WL 2259985, at *3 (D. Nev. May 23, 2017) (Tender Letter,
2    Ex. 3 to Miles Bauer Aff., Ex. 6 to MSJ, ECF No. 30-6); U.S. Bank, N.A. v. Emerald Ridge
3    Landscape Maint. Ass’n, No. 2:15-cv-00117-MMD-PAL, 2016 WL 7826665, at *3 (D. Nev.
4    Sept. 30, 2016) (Tender Letter, Ex. 3 to Miles Bauer Aff., ECF No. 40-8). In this case, because
5    it is undisputed that there were no maintenance and abatement charges during the relevant nine-
6    month time period, acceptance of the letter’s facts in this regard would not “force the [HOA] to
7    waive a portion of its superpriority lien,” as SFR argues. (SFR’s Resp. 20:2–8). On this point,
8    SFR suggest it is irrelevant whether abatement charges were assessed because these charges
9    “can arise at any time during the delinquency process,” and such charges are “are not
10   temporally limited.” (Id. 20:4 n.9). Contrary to SFR’s assertion, however, an HOA’s
11   superpriority lien applies exclusively to the last nine months of unpaid HOA dues and
12   maintenance and nuisance-abatement charges. Prop. Plus Invs., LLC v. Mortg. Elec.
13   Registration Sys., Inc., 401 P.3d 728, 730 (Nev. 2017). Therefore, new charges would not
14   factor into an HOA’s superpriority lien absent a new notice of delinquent assessments.
15          SFR also argues that the tender was invalid because “the check specifically indicated in
16   its description that it was ‘To Cure HOA Deficiency.’” (SFR’s Resp. 6:28). As discussed
17   above, the evidence shows that Plaintiff tendered nine months’ worth of assessments and no
18   maintenance and abatement fees were due to satisfy HOA’s lien. SFR fails to explain why this
19   language would invalidate the tender when the accompanying letter specified the check applies
20   solely to nine months of assessments. (Id. 20:1–2); (see also SFR’s Reply 19:23–27, ECF No.
21   96).
22          Lastly, SFR argues that A&K’s rejection of Plaintiff’s tender was in good faith. (SFR’s
23   Resp. 20:21–23:11). SFR asserts that during the relevant time period, “whether a lender had to
24   pay nine months assessments plus collection costs to protect its deed of trust was still open to
25   interpretation.” (Id. 22:7–9). Because the tender letter required HOA to admit nothing more


                                               Page 17 of 20
1    was due, SFR continues, the rejection was reasonable given the nebulous status of Nevada law.
2    (Id. 22:20–23:11).
3           The Court finds these contentions unpersuasive. Responding to this same line of
4    argument, the Nevada Supreme Court stated “a plain reading of NRS 116.3116 indicates that at
5    the time of Bank of America’s [2012] tender, tender of the superpriority amount by the first
6    deed of trust holder was sufficient to satisfy that portion of the lien. Thus, the issue was not
7    undecided.” Bank of Am., 427 P.3d 113, 118 (2018). In a prior opinion, the Nevada Supreme
8    Court arrived at the same conclusion explaining “we are not persuaded that this was a
9    justifiable basis [for rejection] in light of the explanations contained in the letters sent by
10   [plaintiff’s] agent setting forth [plaintiff’s] legal position.” BAC Home Loans Servicing, LP v.
11   Aspinwall Court Tr., No. 69885, 422 P.3d 709, 2018 WL 3544962, at *1 (Nev. July 20, 2018)
12   (unpublished).
13          Based upon this authority, the Court finds that the purported unsettled nature of Nevada
14   law during the relevant time period does not establish sufficient justification for rejection of
15   Plaintiff’s tender. This conclusion is bolstered by the fact that Plaintiff’s tender letter, as well
16   as the preceding letter requesting an accounting, provided explanation of Plaintiff’s legal
17   position, as well as citations to pertinent statutory authority. (See Accounting Request, Ex. 1 to
18   Miles Bauer Aff., Ex. G to Pl.’s MSJ, ECF No. 83-7); (see also Tender Letter, Ex. 3 to Miles
19   Bauer Aff.).
20          In summary, the Court rejects SFR’s argument that the tender letter was impermissibly
21   conditional or otherwise invalid. Accordingly, Plaintiff’s tender of the correct amount of
22   HOA’s superpriority lien protected its position as holder of the first DOT.
23          D. SFR’s Status as a Bona Fide Purchaser
24          Because Plaintiff satisfied the HOA superpriority lien, SFR cannot prevail even if the
25   Court were to find it was a bona fide purchaser for value. “A foreclosure sale on a mortgage


                                                 Page 18 of 20
1    lien after valid tender satisfies that lien is void, as the lien is no longer in default.” See Bank of
2    Am., N.A. v. SFR Invs. Pool 1, LLC, 427 P.3d 113, 121 (2018) (“Because a trustee has no power
3    to convey an interest in land securing a note or other obligation that is not in default, a
4    purchaser at a foreclosure sale of that lien does not acquire title to that property interest.”).
5    Accordingly, in light of Plaintiff’s unconditional tender, SFR’s status as a bona fide purchaser
6    is immaterial.
7           Based upon the foregoing, the Court concludes that Plaintiff’s tender satisfied HOA’s
8    superpriority lien and thus invalidated the ensuing sale to the extent it extinguished Plaintiff’s
9    DOT. While the sale remains intact, Plaintiff’s DOT continues to encumber the Property and
10   SFR’s interest is subject to this encumbrance. Accordingly, Plaintiff’s Motion for Summary
11   Judgment, as to its quiet title claim, is granted. SFR’s Motion with respect to its quiet title
12   claim is denied.
13          E. Plaintiff’s Remaining Claims for Breach of NRS 116.1113, Wrongful
14              Foreclosure, and Injunctive Relief
15          In its prayer for relief, Plaintiff primarily seeks an “order declaring that SFR purchased
16   the property subject to [Plaintiff’s] senior deed of trust.” (See Compl. 15:3–4). The other relief
17   requested—with the exception of injunctive relief—is phrased in the alternative. (See id. 15:7–
18   9). Therefore, because the Court grants summary judgment for Plaintiff on its quiet title claim,
19   Plaintiff has received the relief it requested. Accordingly, the Court dismisses Plaintiff’s
20   second and third causes of action for breach of NRS 116.1113 and wrongful foreclosure,
21   respectively.
22          With regard to Plaintiff’s request for a preliminary injunction pending a determination
23   by the Court concerning the parties’ respective rights and interests, the Court’s grant of
24   summary judgment for Plaintiff moots this claim, and it is therefore dismissed.
25




                                                  Page 19 of 20
1    IV.   CONCLUSION
2          IT IS HEREBY ORDERED that Plaintiff’s Motion for Summary Judgment, (ECF No.
3    83), is GRANTED pursuant to the foregoing.
4          IT IS FURTHER ORDERED that SFR’s Motion for Summary Judgment, (ECF No.
5    84), is DENIED.
6          IT IS FURTHER ORDERED that SFR’s Motion to Strike, (ECF No. 104), is
7    DENIED.
8          IT IS FURTHER ORDERED that the parties shall file a joint status report within
9    twenty-one (21) days of this Order’s issuance identifying any remaining non-moot claims and
10   how the parties intend to proceed.
11                     15 day of January, 2019.
           DATED this _____
12

13
                                                ___________________________________
14                                              Gloria M. Navarro, Chief Judge
                                                United States District Judge
15

16

17

18

19

20

21

22

23

24

25




                                             Page 20 of 20
